Citation Nr: 0801977	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  99-10 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to 
July 16, 2002, for lumbosacral strain.

2.  Entitlement to a rating in excess of 20 percent from July 
16, 2002, for lumbosacral strain.  

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) prior to July 3, 2002.


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from June 1958 to July 
1978. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, that continued a 10 percent rating for 
lumbosacral strain and denied a TDIU. 

In an October 2000 decision, the Board denied entitlement to 
a rating in excess of 10 percent for lumbosacral strain and 
remanded the claim for entitlement to a TDIU for further 
development.  The veteran thereafter appealed the October 
2000 Board denial of a rating in excess of 10 percent for 
lumbosacral strain to the United States Court of Appeals for 
Veterans Claims (Court).  By an Order dated in February 2001, 
the Court granted a Joint Motion for Partial Remand, and 
returned the case to the Board. 

In an August 2003 rating decision, the RO granted a 20 
percent disability rating under Diagnostic Code (DC) 5295 
effective from July 16, 2002, the date of a VA examination.  
However, as that grant does not represent a total grant of 
benefits sought on appeal, this claim for increase remains 
before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The veteran was awarded a 100 percent schedular disability 
rating for post traumatic stress disorder effective July 3, 
2002.  However, he continued his appeal for entitlement to a 
TDIU prior to July 3, 2002.

In a November 2005 decision the Board remanded the issues of 
entitlement to an increased rating for lumbosacral strain and 
to a TDIU prior to July 3, 2002, for further development. 


FINDINGS OF FACT

1.  For the period prior to July 16, 2002, the veteran's 
service-connected lumbosacral strain was not manifested by 
muscle spasm on extreme forward bending, or loss of lateral 
spine motion, unilateral, in standing position or symptoms of 
intervertebral disc syndrome.  

2.  For the period from July 16, 2002, the veteran's service-
connected lumbosacral strain is not manifested by severe 
lumbosacral strain or severe or pronounced intervertebral 
disc syndrome; forward flexion of the thoracolumbar spine is 
not limited to 30 degrees or less; and ankylosis, favorable 
or unfavorable, is not shown; and incapacitating episodes 
have a total duration of at least 4 weeks but less than 
6 weeks during the past 12 months is not shown.  

3.  The veteran was awarded a 100 percent schedular 
disability evaluation for post traumatic stress disorder 
effective July 3, 2002.

4.  Prior to July 3, 2002, the veteran's service-connected 
disabilities consist of post traumatic stress disorder, rated 
as 30 percent disabling from April 16, 1997; bilateral 
hearing loss, rated as 40 percent disabling from October 2, 
1990, 20 percent disabling from December 1, 1997, and as 50 
percent disabling from September 9, 1998; diabetes mellitus, 
rated as 20 percent disabling from May 7, 1985; bilateral 
varicose veins rated as 20 percent disabling from June 27, 
1985, to December 4, 2000; lumbosacral strain rated as 10 
percent disabling from March 31, 1992; tinnitus, rated as 10 
percent disabling from October 1990; varicose veins of the 
right leg, rated as 10 percent disabling from December 4, 
2000; varicose veins of the left leg, rated as 10 percent 
disabling from December 4, 2000; and fracture of the right 
distal ulna, rated as noncompensable.  The combined rating 
for these disabilities was 80 percent from April 16, 1997, 70 
percent from December 1, 1997, and 80 percent from September 
9, 1998.   

5.  The veteran's service-connected disabilities are not 
shown to be of such severity as to preclude substantially 
gainful employment prior to July 3, 2002.




CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent prior to July 16, 2002, for lumbosacral strain have 
not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 
3.321(b), 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code (DC) 5295 (as in effect prior to Sept. 26, 2003).

2.  The criteria for a disability rating in excess of 20 
percent from July 16, 2002, for lumbosacral strain have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.40, 
4.45, 4.59, 4.71a, DC 5293 (as in effect prior to Sept. 23, 
2002); DC 5293 (as in effect from September 23, 2002, to 
September 25, 2003); DC 5295 (as in effect prior to September 
25, 2003); Diagnostic Codes 5235 to 5243 (as in effect from 
September 26, 2003).

3.  The criteria for the assignment of a TDIU rating prior to 
July 3, 2002, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.340, 3.341, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in February 2004 and May 
2005; rating decisions in March 1999 and August 2003; a 
statement of the case in May 1999; and a supplemental 
statement of the case in December 2003 and November 2004.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in a 
supplemental statement of the case issued in May 2007.  

As the Board concludes below that the preponderance of the 
evidence is against the appellant's claims, any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot.  See also Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

Increased rating for lumbosacral strain

In September 1998 the veteran sought a rating in excess of 10 
percent for his low back disorder.  During the appeal the RO 
assigned a 20 percent evaluation effective July 16, 2002, the 
date of a VA examination.  Thus, the veteran has on appeal 
and the issue of entitlement to a rating in excess of 10 
percent prior to July 16, 2002, and in excess of 20 percent 
from July 16, 2002.  Staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2007).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  
38 C.F.R. § 4.2 (2007).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2007).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).

During the pendency of the veteran's appeal, the rating 
criteria for Diagnostic Code (DC) 5293, for intervertebral 
disc syndrome, were amended.  67 Fed. Reg. 54,345 (Aug. 22, 
2002).  The amendment was effective on September 23, 2002.  
The following year changes were made to that portion of the 
Rating Schedule that addresses rating of the spine.  The 
rating criteria for rating disabilities of the spine were 
revised by establishing a general rating formula that applies 
to all diseases and injuries of the spine under amended 
regulations effective September 26, 2003.  68 Fed. Reg. 
51,456 (Aug. 27, 2003).  The amendment made editorial 
changes, not representing any substantive change, to the 
rating criteria for intervertebral disc syndrome to make them 
compatible with the new general rating formula.  Under the 
amended regulations effective September 26, 2003, new 
diagnostic codes were assigned for conditions already in the 
Rating Schedule, which included DC 5237 for lumbosacral 
strain and DC 5243 for intervertebral disc syndrome.

Where a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the Board considers both the former and the 
current schedular criteria.  VAOPGCPREC 7-2003, 69 Fed. Reg. 
25179 (2004).  The effective date rules established by 38 
U.S.C.A. § 5110(g) prohibits the application of any 
liberalizing rule to a claim prior to the effective date of 
such law or regulation.  The veteran does get the benefit of 
having both the old regulation and the new regulation 
considered for the period after the change was made.  Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 3-
2000, 65 Fed. Reg. 33422 (2000); 38 U.S.C.A. § 5110(g) (West 
2002); 38 C.F.R. § 3.114 (2006).

In a rating decision in December 1978 the RO granted 
entitlement to service connection for lumbosacral strain and 
assigned a noncompensable rating (zero percent) effective 
from August 1, 1978, under DC 5295 for lumbosacral strain.  
The zero percent rating was continued in several subsequent 
rating decisions.  At a VA examination in April 1996, the 
veteran was diagnosed with low back pain.  In a June 1996 
rating decision, the RO assigned a 10 percent rating 
effective in March 1992 based on characteristic painful or 
limited motion.

After receipt of a claim for increased rating claim for the 
low back disorder in September 1998, the veteran was afforded 
a VA examination in January 1999.  He reported that his back 
was gradually getting worse.  The pain was localized to the 
lower lumbar area and hurt most of the time.  It was 
aggravated by sitting but also hurt when walking.  The 
examiner noted that the veteran's gait was normal.  Range of 
motion in the lumbar spine was flexion to 50 degrees, 
extension to 20 degrees, right and left lateral bending 20 
degrees bilaterally.  The examiner commented that this was 
normal for the veteran's age.  Straight leg raising was 
painless to 90 degrees bilaterally.  Deep tendon reflexes 
were active and equal in the knees and ankles.  He walked on 
his heels and toes without difficulty.  He could squat and 
arise from a squatting position without assistance.  The 
examiner detected no motor weakness or sensory loss in the 
lower extremities.  There was no evidence of atrophy present.  
X-rays revealed moderate narrowing of the L5-S1 disc with 
large osteophytes.  Smaller osteophytes were noted at L4-5.  
There was some irregularity of the inferior apophysis of L3 
suggestive of an old apophysitis.  The impression was 
degenerative disc disease of the lumbar spine.   

At a VA examination in July 2002 the examiner noted that the 
veteran had been previously been evaluated in April 1996 and 
had a VA spine examination in January 1999.  The veteran 
reported that his back went out on the order of one to two 
times a year and he was basically incapacitated to two to 
three days during one of these attacks.  The back pain was 
constant but varied in severity.  He was bothered by 
activities such as bending and lifting.  He did not stand or 
walk for extended periods of time.  There was no radiation of 
pain into the lower extremities.  He described numbness and 
tingling in both legs from the knees to the feet which was 
greater on the left than the right.  The examiner noted the 
veteran had a history of diabetes mellitus.  No loss of 
control of the bowel or bladder was noted.  

On examination, he was able to stand erect.  No spasm was 
noted but there was mild tenderness across the lower back 
region.  Range of motion was 75 degrees of flexion, 10 
degrees of extension, and 25 degrees of right and left 
lateral bending.  The veteran described a mild "pulling" 
type of discomfort on range of motion testing.  No focal 
strength deficits were noted.  Reflexes were intact at the 
knees.  Ankle jerks were intact although the left seemed to 
be slightly less than the right.  There was a mild 
generalized stocking type dimunition of sensation to light 
touch in both lower extremities.  On supine straight leg 
raising examination, no radicular pain was noted.  The 
impression was service connected lumbosacral strain with 
prior x-ray evidence of degenerative disc disease.  The 
examiner noted that the veteran had increased pain on range 
of motion testing as noted.  He acknowledged that pain could 
further limit functional ability during a flare up or with 
increased use as described.  The examiner stated that it was 
not feasible to attempt to express any of this in terms of 
additional limitation of motion as these matters could not be 
determined with any degree of medical certainty.

An August 2002 addendum noted that the x-ray report described 
osteoarthritic changes of L5 and S1 and degenerative disc 
disease of the fifth lumbar intervertebral space.  

After review of the examination report, in an August 2003 
rating decision, the RO assigned a 20 percent rating under DC 
5295 effective July 16, 2002, the date of the examination.  
In the rating decision the RO explained that the examination 
revealed an increased limitation of motion and x-rays showed 
degenerative disc disease.  X-rays in the past had been 
negative for findings with little or no limitation of motion.  
Evaluation was based on pain.  The current examination 
further revealed pain with motion and noted the limitation 
could be even greater but could not be determined.  

At a December 2006 VA examination, the veteran described his 
low back pain as a dull, achy pain with occasional sharp, 
shooting pain down his left leg.  He ranked his pain from 
2/10 to 7/10 at a flare up.  Flare up was on a daily basis, 
usually provoked by long standing and walking and he used 
medication for pain control.  Usually the flare up pain 
lasted about half an hour.  Associated symptoms included 
weakness and stiffness of the back.  He could only walk 100 
yards at most before the back pain began to flare up.  He was 
unemployed.  During his previous employment the low back pain 
did interfere with his work from time to time but not enough 
to incapacitate him from work.  He had no physician prescribe 
any complete rest in the past 12 months or so.  Functionally 
he was independent in all basic activity of daily living 
skills.  He stated that any exerting activity to his back 
would provoke his low back pain.  

The examiner observed that the veteran walked into the 
examination room without any assistive device.  He was able 
to don and doff his shoes and clothes for the examination.  
He had forward flexion from 0-80 degrees active/passive; 
extension 0-20 degrees active/passive; right and left lateral 
flexion from 0-25 degrees active/passive and right and left 
lateral rotation from 0-20 degrees active/passive.  The 
veteran complained of pain localized in the lower lumbar 
region throughout the range and exhibited by muscle guarding.  
The examiner detected no muscle or motor deficit or sensory 
deficit in both lower extremities.  Repetitive movement was 
performed and failed to show any change in range.  
Functionally, the veteran was independent in all basic 
activity of daily living skills.  Any exerting activity to 
his back would provoke his low back pain.  It was unlikely 
that he would be able to go back to his previous occupation.  

X-rays of the lumbosacral spine revealed normal alignment 
with no acute fracture with dislocation.  All vertebrae were 
of normal height.  There was disc space narrowing at L5-S1.  
The posterior elements were intact.  Both SI joints were 
unremarkable.  The impression was degenerative disc disease 
L5-S1.  

The examiner noted that during a flare up there could be 
significant alteration of range of motion of joints tested 
together with increasing pain and decrease in functional 
capacity.  He further noted that the degree of change could 
not be stated with any medical accuracy without speculation 
on his part.  

During the pendency of the veteran's claim and appeal, 
changes were made to that portion of the Rating Schedule that 
addresses evaluation of intervertebral disc syndrome 
(effective September 23, 2002) and evaluation of disorders of 
the spine, (effective September 26, 2003).  Because the 
veteran's claim was filed before the regulatory changes 
occurred, he is entitled to consideration of both the old and 
revised regulations.  However, the retroactive reach of the 
revised regulation can be no earlier than the effective date 
of that change, and the Board must apply only the earlier 
version of the regulation for the period prior to the 
effective date of the change.  The veteran had been assigned 
a 10 percent rating under DC 5295 for evaluation of 
lumbosacral strain under the spine regulations prior to 
amendment.  During his appeal, he was assigned a 20 percent 
rating under DC 5295 under the old rating criteria prior to 
the effective date of the amended regulations.  A review of 
the record demonstrates that the RO considered the old and 
new rating criteria, and the veteran was made aware of the 
changes.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Thus, the Board will consider whether the veteran is entitled 
to a rating in excess of 10 percent prior to July 16, 2002, 
under the prior regulations.  As the first amended version of 
the regulation is not for application prior to September 23, 
2002, the Board need not consider whether a rating in excess 
of 10 percent is warranted for the period prior to July 16, 
2002, under the amended regulations.  The Board will consider 
whether an evaluation in excess of 20 percent is warranted 
from July 16, 2002, under the prior regulations and in excess 
of 20 percent from September 23, 2002, under the prior and 
revised regulations.

After review of all the evidence of record, the Board finds 
that a rating in excess of 10 percent prior to July 16, 2002, 
and a rating in excess of 20 percent from July 16, 2002, are 
not warranted.

As provided in the prior version of DC 5295, a 20 percent 
evaluation is warranted for lumbosacral strain with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position.  A 40 percent 
evaluation is warranted for severe lumbosacral strain with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a (2002).

Clinical findings at the VA examination in January 1999 
showed range of motion for forward flexion, extension, and 
bilateral lateral bending which the examiner noted was normal 
for his age.  Muscle spasm on extreme forward bending was not 
shown.  He had bilateral lateral motion, thus, loss of 
lateral spine motion, unilateral, in a standing position was 
not shown.  These findings do not warrant a rating in excess 
of 10 percent under DC 5295.  

The Board has considered whether any other applicable 
diagnostic code under the old regulations provides a basis 
for higher evaluation for the lumbar spine disability.  The 
clinical findings show limitation of motion of the lumbar 
spine, however, according to the examiner this was normal for 
the veteran's age.  Thus, a 20 percent rating for moderate 
limitation of motion of the lumbar spine is not warranted.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (effective before 
September 2003).  The evidence of record shows a diagnosis of 
degenerative disc disease as shown on x-rays.  Pain or 
limitation of motion was not shown on straight leg raising, 
while walking on his heels and toes, and when squatting and 
arising from a squatting position.  These clinical findings 
do not more nearly approximate moderate intervertebral disc 
syndrome with recurrent attacks to warrant a 20 percent 
rating.   38 C.F.R. § 4.71a, DC 5293 (2002).  Thus, other 
applicable diagnostic codes under the old regulations do not 
provide a basis for an evaluation in excess of 10 percent 
prior to July 16, 2002, for the lumbar spine disability.  
38 C.F.R. § 4.71a (2002).

After review of the evidence for the period from July 16, 
2002, entitlement to a rating in excess of 20 percent is not 
shown under the prior regulations.  The clinical findings 
shown on examination do not more nearly approximate the 
criteria for a 40 percent evaluation under DC 5295.  Severe 
lumbosacral strain is not shown such that the veteran's 
lumbosacral strain meets or more nearly approximates a 40 
percent evaluation under the prior regulations.  The Board 
notes that the limitation of motion shown at the January 1999 
VA examination was considered by the examiner as normal for 
the veteran's age.  Although there was a decrease in 
extension at the July 2002 examination, there also was an 
increase in range of motion for flexion and right and left 
lateral motion which does not result in overall severe 
lumbosacral strain.  The range of motion findings on 
examination in December 2006 showed that extension had 
increased to the same degree as at the January 1999 
examination, right and left lateral motion remained the same 
as in July 2002 and flexion increased by 5 degrees to 80 
degrees.  In addition, there was no showing of listing of the 
whole spine to the opposite side, a positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteo-arthritic 
changes, or some of the above with abnormal mobility on 
forced motion.  Thus, entitlement to a 40 percent rating 
under DC 5295 under the prior regulations is not shown.  

The evidence does not show that the veteran suffers severe, 
recurring attacks of intervertebral disc syndrome with 
intermittent relief to warrant a 40 percent evaluation under 
DC 5293.  X-rays have not revealed fracture or demonstrable 
deformity of a vertebral body.  As there is no evidence that 
the veteran's spine is ankylosed, or has ever been fractured, 
Diagnostic Codes 5285 and 5286 (prior to Sept. 26, 2003) are 
not for application.  Thus, applicable diagnostic codes under 
the old regulations do not provide a basis for a rating in 
excess of 20 percent from July 16, 2002, for the lumbar spine 
disability.

Under the prior criteria, the Board is required to consider 
the effect of pain and weakness when rating a service-
connected disability on the basis of limitation of motion.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The Board has considered the veteran's complaints of 
pain, as well as all evidence of record related to limitation 
of motion and pain on motion, in determining that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to a rating greater than 20 percent.  While 
the examiner at the July 2002 VA examination and at the 
December 2006 examination acknowledged that pain could 
further limit functional ability during a flare-up or with 
increased use, the examiners felt that it was not feasible to 
attempt to express this in terms of additional limitation of 
motion.  The December 2006 examiner also noted that 
repetitive movement failed to show any change in range of 
motion.  Thus, the evidence does not show weakness, fatigue, 
or instability or that the limiting pain results in 
additional limitation of function to 30 degrees or less of 
thoracolumbar flexion or result in a condition equivalent to 
favorable ankylosis of the entire thoracolumbar spine.

As for whether the veteran would be entitled to a rating in 
excess of 20 percent under the amended version of DC 5293 
effective September 23, 2002, the medical evidence does not 
show incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.  Neurological manifestations were not shown that 
would warrant a separate evaluation.  On examination in July 
2002, he denied radiation of pain into the lower extremities, 
and on supine straight leg raising examination, no radicular 
pain was noted.  He had no loss of control of the bowel or 
the bladder.  Numbness and tingling from the knees to the 
feet were attributed to diabetes mellitus.  Thus, an 
evaluation in excess of 20 percent is not warranted.  
38 C.F.R. § 4.71a, DC 5293 (effective September 23, 2002).

Under the amended regulations, new diagnostic codes were 
assigned for conditions already in the Rating Schedule, which 
included DC 5237 for lumbosacral strain and DC 5243 for 
intervertebral disc syndrome.  The General Rating Formula for 
Diseases and Injuries of the Spine is applicable with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  The general rating formula 
provides that unfavorable ankylosis of the entire spine 
warrants a 100 percent evaluation; unfavorable ankylosis of 
the entire thoracolumbar spine warrants a 50 percent 
evaluation; and forward flexion of the thoracolumbar spine 
limited to 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine warrants a 40 percent evaluation. 

As for whether the veteran would be entitled to a rating in 
excess of 20 percent under the amended schedule, the medical 
evidence does not show that the veteran's lumbar spine 
disability is primarily productive of forward flexion of the 
thoracolumbar spine to 30 degrees or less or with favorable 
ankylosis of the entire thoracolumbar spine.  At the July 
2002 VA examination the veteran had forward flexion to 75 
degrees and at the December 2006 VA examination he had 
forward flexion to 80 degrees on active and passive motion.  
As the veteran also does not have ankylosis of the entire 
thoracolumbar spine, the veteran's lumbar spine disability 
does not more nearly approximate the criteria associated with 
the next higher rating of 40 percent under the amended 
schedule for rating spine disabilities.

Under the General Rating Formula, intervertebral disc 
syndrome is to be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes whichever method results in the 
higher evaluation when all disabilities are combined under 
38 U.S.C.A. § 4.25.  The medical evidence does not show 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
On examination in December 2006 he stated that no physician 
had prescribed any complete rest in the past 12 months or so.  
Thus entitlement to a 40 percent evaluation under DC 5243 
based on incapacitating episodes is not warranted.  

Further, neurological manifestations were not shown that 
would warrant a separate evaluation.  On examination in 
December 2006, there were no findings of muscle, motor, or 
sensory deficit in the lower extremities.  There was no 
finding of loss of control of the bowel or the bladder.  The 
veteran had no significant radiculopathy.

Both the old and new regulations for evaluating the veteran's 
lumbosacral spine disorder were considered by the Board in 
this case, because of the amendments which occurred during 
the pendency of the claim.  VAOPGCPREC 7-2003, 69 Fed. Reg. 
25179 (2004).  In any future claims and adjudications, the RO 
will apply only the amended rating criteria, and will 
consider evidence developed after the present claim.

For the reasons and bases discussed above, the Board finds 
that the rating criteria, both old and revised, have not been 
met for an increased rating in excess of 10 percent prior to 
July 16, 2002, or in excess of 20 percent from July 16, 2002 
for lumbosacral strain.  In rendering this decision the Board 
has considered the functional impairment caused by pain.  In 
view of the current range of motion findings and the 
veteran's complaints, the Board finds that the pain related 
functional impairment is included in the current rating.  As 
the preponderance of the evidence is against the claim, the 
claim must be denied.  38 U.S.C.A. § 5107(b).

TDIU

The veteran contends that he is entitled to individual 
unemployability due to the severity of his overall condition 
as it is clear that he could not maintain gainful employment 
prior to July 3, 2002, when he was awarded a 100 percent 
schedular rating for service-connected PTSD.  

In his application for a TDIU received in September 1998, the 
veteran stated that he became too disabled to work in 
February 1998.  He noted that in the prior twelve months he 
had been treated in August 1998 and September 1998.  He did 
not state which service-connected disability prevented him 
from securing or following any substantially gainful 
occupation.  He had completed high school and had not had any 
other education or training before he was too disabled to 
work.  The veteran last worked in 1998 for a sanitation 
department and did not indicate any time lost from illness.  
He claimed that he left his last job because of his 
disability but did not provide any facts regarding this.  He 
did not expect to receive disability benefits.  He had 
previously worked for the Post Office.  He had not tried to 
obtain employment since his last job.  

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.341, 4.16(a).

A total rating for compensation purposes based upon 
individual unemployability will be assigned when there is 
present any impairment in mind or body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340(a).  
However, in determining whether a particular veteran is 
unemployable, the Board must also give full consideration to 
unusual physical or mental effects in individual cases, to 
peculiar effects of occupational activities, to defects in 
physical or mental endowment preventing the usual amount of 
success in overcoming the handicap of disability and to the 
effect of combinations of disability.  38 C.F.R. § 4.15.  The 
Board must consider the effects of the veteran's service-
connected disability in context of his employment and 
educational background.  Fluharty v. Derwinski, 2 Vet. App. 
409 (1992).

Prior to July 3, 2002, the veteran's service-connected 
disabilities consisted of post traumatic stress disorder, 
rated as 30 percent disabling from April 16, 1997; bilateral 
hearing loss, rated as 40 percent from October 2, 1990, 20 
percent disabling from December 1, 1997, and 50 percent 
disabling from September 9, 1998; diabetes mellitus, rated as 
20 percent disabling from May 7, 1985; bilateral varicose 
veins rated as 20 percent disabling from June 27, 1985, to 
December 4, 2000; lumbosacral strain rated as 10 percent 
disabling from March 31, 1992; tinnitus, rated as 10 percent 
disabling from October 1990; varicose veins of the right leg, 
rated as 10 percent disabling from December 4, 2000; varicose 
veins of the left leg, rated as 10 percent disabling from 
December 4, 2000; and fracture of the right distal ulna, 
rated as noncompensable.  The combined rating for those 
disabilities was 80 percent from April 16, 1997; 70 percent 
from December 1, 1997; and 80 percent from September 9, 1998.  

The combined rating meets the minimum percentage requirements 
for a TDIU under 38 C.F.R. § 4.16(a).  However, meeting the 
minimum percentage requirements, alone, does not provide a 
sufficient basis for award of a TDIU.  Employability must 
also be considered.

The central inquiry is whether the veteran's service 
connected disabilities alone are of sufficient severity to 
produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 
(1993).  Consideration may be given to the veteran's 
education, special training, and previous work experience, 
but not to his age or to the impairment caused by nonservice-
connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 
(2003); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The fact 
that a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating is recognition that 
the impairment makes it difficult to obtain or keep 
employment.  The ultimate question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether he can find employment.  Van Hoose 
v. Brown, 4 Vet. App. 361 (1993).

The RO denied entitlement to a TDIU in a rating decision in 
June 1996.  The veteran's current claim was received in 
September 1998.  After review of the evidence of record for 
the period from September 1997 to July 3, 2002, the Board 
finds that entitlement to a TDIU is not established prior to 
July 3, 2002.  

VA outpatient treatment records show that on evaluation in 
July 1997 the veteran had moderately impaired speech 
recognition.  The veteran was seen at a Mental Health Clinic 
in August 1999 which was the first time since he had stopped 
going in 1996.  He complained of a decline in psychological 
functioning over the prior year and depression.  He continued 
to be seen for follow-up appointments on a regularly 
scheduled basis approximately every ten weeks until 
approximately August 2001.  In August 2002, he went to the 
Clinic as a walk in for medication.  He was living alone, was 
independent, and managed his own affairs.  At a PTSD 
examination in January 1999, he indicated that he left his 
last job because of problems with his back, knees, and legs.  
No clinical findings indicated that his PTSD would severely 
restrict his employability.  The examiner assigned a Global 
Assessment of Functioning Score of 60 which is at the high 
end of the range from 51 to 60 which reflects moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  These records do not 
show that he was unemployable due to his psychiatric 
disability.  

The veteran was afforded a January 1999 VA spine examination.  
He complained of lower back pain which was getting worse.  
The findings did not warrant a rating in excess of the 
assigned 10 percent.  On examination for diabetes in January 
1999, it was noted that he had been a diabetic for 
approximately 30 years and on insulin for approximately 25 
years.  He also was on a restricted diet.  However, the 
clinical findings did not show that an evaluation in excess 
of 20 percent was warranted.  

At a VA audio examination in January 1999, the veteran 
reported no significant change in hearing and that his 
tinnitus did not interfere with activities of daily living.  
At a VA examination of arteries and veins in January 1999, 
the veteran stated that his legs ached all the time and 
tingled at night.  There was no pigmentation or ulceration.  
There was a trace of edema on examination.  There was no 
finding of this disability interfering with his employment.  

While the veteran may believe that his service-connected 
disabilities prevented him from working prior to July 3, 
2002, the evidence in this case does not support that 
assertions.  The veteran contends that he has been disabled 
to work.  However, on his application he did not indicate 
which disability or disabilities prevented him from working.  
At an examination, he stated that his low back, knees, and 
legs were the reason that he stopped working.  The veteran is 
not service connected for any knee disability.  The evidence 
of record for the applicable time period does not contain a 
medical opinion regarding his employability.  The Board notes 
that the veteran had been working for many years with the 
same disabilities and for a combined rating of all his 
service-connected disabilities of 70 percent or 80 percent 
prior to the date he claims he stopped working due to his 
disabilities.  The examination reports in January 1999 do not 
show findings that would not prevent him from employment.  
There simply is no objective evidence that the veteran's 
service-connected disabilities alone prevented him from 
securing and following substantially gainful employment in 
the period prior to July 3, 2002.

For the foregoing reasons, the Board must conclude that the 
weight of the competent and persuasive evidence supports a 
finding that the veteran was not precluded, mentally and 
physically, from securing and maintaining gainful employment 
prior to July 3, 2002, solely by reason of service-connected 
disability.  As the preponderance of the evidence is against 
the claim, the claim must be denied.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 10 percent prior to July 
16, 2002, for service-connected lumbosacral strain is denied.  

Entitlement to a rating in excess of 20 percent from July 16, 
2002, for service-connected lumbosacral strain is denied.

Entitlement to a TDIU due to service-connected disabilities 
prior to July 3, 2002, is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


